Name: Commission Regulation (EC) NoÃ 1878/2004 of 28 October 2004 derogating from Council Regulation NoÃ 136/66/EEC and Council Regulation (EEC) NoÃ 2261/84 as regards the fixing of the olive yields and oil yields in Cyprus, Malta and Slovenia
 Type: Regulation
 Subject Matter: farming systems;  European Union law;  processed agricultural produce;  Europe;  plant product
 Date Published: nan

 29.10.2004 EN Official Journal of the European Union L 326/27 COMMISSION REGULATION (EC) No 1878/2004 of 28 October 2004 derogating from Council Regulation No 136/66/EEC and Council Regulation (EEC) No 2261/84 as regards the fixing of the olive yields and oil yields in Cyprus, Malta and Slovenia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Article 18 of Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations (1) provides that the olive yields and oil yields referred to in Article 5(7) of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (2) are to be fixed by homogeneous production zone on the basis of the figures supplied by producer Member States. (2) The statistical results for Cyprus, Malta and Slovenia, in view of their modest production levels, are obtained on the basis of a single regional area and a small sample that does not permit an accurate national figure to be obtained. The resultant data would thus be inconsistent and unusable for the purposes of controls. (3) In order to relieve Cyprus, Malta and Slovenia of the heavy administrative burden in applying the method for estimating yields solely for the 2004/05 marketing year, which in any case would produce an inadequate result, a derogation should be made from Article 5(7) of Regulation No 136/66/EEC and Article 18 of Regulation (EEC) No 2261/84 and no olive yields or oil yields should be fixed for those Member States for that marketing year. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 For the 2004/05 marketing year, Article 5(7) of Regulation No 136/66/EEC and Article 18 of Regulation (EEC) No 2261/84 shall not apply to Cyprus, Malta and Slovenia. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 3.8.1984, p. 3. Regulation as last amended by Commission Regulation (EC) No 1639/1998 (OJ L 210, 28.7.1998, p. 38). (2) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Commission Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97).